EXHIBIT 10.49

[gffvvbsnn2ru000001.jpg]

CPM MEDICAL CONSULTANTS, LLC

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT, dated as of March 14, 2018 (the “Agreement”),
is entered into by and between CPM Medical Consultants, LLC, a Texas Limited
Liability Company having its principal place of business at 1565 N. Central
Expressway, Suite 220, Richardson, TX 75080 (“Purchaser”), and Texas Overlord,
LLC, having its principal place of business at 1565 N. Central Expressway, Ste
200, Richardson, TX 75080 (“Seller”).  Each a “Party” and together the
“Parties”.

TERMS AND CONDITIONS


1.Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell the Products identified on Schedule 1 to Purchaser,
and Purchaser agrees to purchase the Products from Seller at the prices
specified on Schedule 1.  Orders for the Products will be submitted as outlined
below.  

a.Purchase Order.  Purchaser shall submit to Seller written purchase orders for
the Products it elects to purchase pursuant to this Agreement, which orders
shall include: (i) a list of the Products ordered, (ii) the quantities of such
Products, and (iii) precise instructions for packaging, invoicing and shipping.

b.Modifications or Cancellations of Orders.  No accepted order shall be
cancelled or modified except upon the written agreement of both
Parties.  Purchaser’s orders or mutually agreed change orders shall be subject
to all of the terms and conditions of this Agreement, whether or not the order
or change order so states.  In the event Purchaser cancels an order after such
order has been accepted by Seller, Purchaser shall reimburse Seller for all
costs incurred as a result of such order.

c.No Shipment Obligation.  Seller shall not be obligated to make any shipment if
such shipment, in Seller’s sole determination, could, at the time thereof,
constitute a violation of any applicable laws or regulations.

2.Purchase Price. The Purchase Price for the Products are set forth on Schedule
1 (the “Purchase Price”). All prices include packing in accordance with Seller’s
standard practices in effect at the time of shipment.  Special packing or
handling shall be at the sole expense of Purchaser.

a.Price Changes.  Pricing for all Products shall remain in effect during the
term of this Agreement unless mutually agreed upon in writing by both Seller and
Purchaser.  In the event that Seller reduces the price of the Products ordered
by Purchaser, Seller may, in its sole discretion and upon Purchaser’s written
request within thirty (30) days of each shipment, issue a credit to Purchaser in
the amount of the price reduction applicable to that shipment.

- 1 -

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

b.Payment.  Purchaser shall pay for the Products within thirty (30) days of
receipt of invoice for said Products.  

c.Taxes.  Purchaser is responsible for and shall pay or reimburse Seller for all
taxes (except Seller’s net income taxes), duties, assessments and other
governmental charges, however designated, associated with the purchase of
Products.

3.Shipment Terms.  Subject to receipt and acceptance by Seller of an order for
purchase, unless otherwise agreed in writing, shipments, shall be F.O.B.
Seller’s facility in Richardson, TX.  Seller’s obligation to effect shipment of
the Products and Instruments shall be fully discharged and all title (for
purchased items) and risk of loss or damage (for all items) shall pass to
Purchaser when the Products are delivered to a carrier for shipment to
Purchaser.  In addition, Purchaser shall pay all charges, including, without
limitation, all transportation charges and insurance premiums associated with
the shipment and purchasing of the Products.  Subject to Product availability
and the terms and conditions of this Agreement, Seller shall use reasonable
efforts to fill Purchaser’s orders for Products, which are accepted by
Seller.  It is understood by the Parties that expected delivery times will vary
according to manufacturing and other conditions and that all delivery dates are
estimates.

4.Acceptance of Products.   Purchaser shall conduct any incoming inspections or
acceptance tests as soon as possible upon arrival of the Products at the
shipping address, but in no event later than ten (10) days from the date of
receipt.  Any Products not rejected by Purchaser by written notice to Seller
within such period shall be deemed accepted.  Purchaser shall promptly report to
Seller any shortage, damage, or discrepancy in or to a shipment of Products
discovered by Purchaser during such ten (10) day acceptance period and furnish
written evidence or other documentation that Seller deems appropriate.  If the
substantiating evidence delivered by Purchaser demonstrates to Seller’s
satisfaction that such shortage, damage or discrepancy existed at the time of
delivery of the Products to the carrier, Seller shall, at its discretion,
promptly deliver additional or substitute Products to Purchaser at Seller’s
expense or issue a credit to Purchaser.  

5.Product Return.    Except as provided in this Section, Purchaser may not
return any Product to Seller for any reason without Seller’s prior written
consent.  Further, the following shall apply: (a) Sterile merchandise, which has
been opened, has a breach of the package integrity, or has otherwise been
damaged, will not be credited upon return; (b) special order or custom items
will not be credited upon return; (c) obsolete merchandise not listed in
Seller’s then-current Product catalogs cannot be returned; and (d) items with an
expired shelf life or sterile expiration date cannot be returned.

6.Supplier Warranties.  The warranties made by Supplier with respect to each
Product are solely those that are contained in the product insert accompanying
such Product.  No other affirmation of fact or promise made by Seller or its
Suppliers, whether or not in this Agreement, by words or action shall constitute
a warranty.  The foregoing warranty does not extend to any Product that is
modified or altered, or treated with abuse, negligence or other improper
treatment.

(a)Standard Limited Warranty. Seller shall pass on to Purchaser the Supplier's

- 2 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

standard limited warranty for Products, including limitations set for in
subsection (b) Limitation of Liability and Warranty below. Except for the stated
warranty set forth on, or included with, the Products as delivered to the
Purchaser, the warranty and remedy set forth in this Section 6 are exclusive and
all other warranties, guarantees or representations, express or implied, by
Seller’s Suppliers with respect to the applicable Products, including, without
limitation, warranties of merchantability and fitness for particular purpose,
and any other obligation or liability of Seller and its Suppliers to Purchaser
or to any third party with respect to the Products, are hereby excluded. This
warranty is contingent upon proper use of a Product in the application for which
such Product was intended and does not cover Products that were modified without
Seller or its Supplier’s prior written approval, that have expired or that were
subjected to physical, chemical or electrical stress that the products were not
originally designed for.

(b)Limitation of Liability and Warranty. Seller and its Suppliers’ liability
arising out of this agreement and/or sale of the Products shall be limited as
follows: (i) in no event shall Seller and its Suppliers be liable for costs of
the procurement of substitute goods by anyone; and (ii) in no event shall Seller
and its Suppliers be liable to Purchaser or any other entity for any special,
consequential, incidental, or indirect damages, however caused, on any theory of
liability or breach of warranty, whether or not Seller and its Suppliers have
been advised on the possibility. Except for the express limited warranty set
forth in previous subsection (a) Standard Limited Warranty above, Seller and its
Suppliers grant no implied warranties for the Products, either in fact or by
operation of law, by statute, or otherwise.

- 3 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

7.Warranty Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, SELLER AND ITS
SUPPLIERS MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCTS
SOLD OR OTHERWISE DISTRIBUTED UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.  

8.Term and Termination. The term of this Agreement commences on the Effective
Date and, unless earlier terminated pursuant to the terms of this Agreement,
shall continue in effect for an initial Term of one (1) year; thereafter, the
Agreement shall renew for additional one (1) year periods until it is terminated
by either Party in accordance with the terms of this Agreement. Seller may
terminate this Agreement by providing written notice to Purchaser at any time
for its convenience.  Seller shall have no obligation to fill open orders upon
such termination; however, if it elects to do so in its sole discretion such
orders shall be subject to the terms and conditions of this Agreement.

9.Effect of Expiration or Termination.  Expiration or termination of the
Agreement will not affect any rights or obligations that are to survive the
expiration or earlier termination of this Agreement pursuant to Section ____
below.

10.Scope of Confidential Information.   From time to time during the Term,
Seller may disclose or make available to Purchaser information about its
business affairs, goods and services, pricing, forecasts, customers,
confidential information, and materials comprising or relating to intellectual
property Rights, trade secrets, third-party confidential information, and other
sensitive or proprietary information, as well as the terms of this Agreement
(collectively, “Confidential Information”). For the avoidance of doubt, this
Agreement and the Product pricing is Seller Confidential
Information.  Confidential Information does not include information that, at the
time of disclosure:

(a)is or becomes generally available to the public other than as a result of any
direct or indirect breach of this Agreement by Purchaser or any of its
Representatives;

(b)is or becomes available to Purchaser on a non-confidential basis from a third
party, provided that such third party is not under a duty of confidentiality to
Seller;

(c)was known by or in the possession of Purchaser or its Representatives prior
to being disclosed by or on behalf of Seller;

(d)was or is independently developed by Purchaser without reference to or use of
any of Seller’s Confidential Information; or

(e)is required to be disclosed pursuant to applicable law.

- 4 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

12.Protection of Confidential Information. During the Term of this Agreement and
thereafter, Purchaser shall:

(a)protect and safeguard the confidentiality of Seller’s Confidential
Information with at least the same degree of care as Purchaser would protect its
own Confidential Information, but in no event with less than a commercially
reasonable degree of care;

(b)not use Seller’s Confidential Information, or permit it to be accessed or
used, for any purpose other than to exercise its rights or perform its
obligations under this Agreement; and

(c)not disclose any such Confidential Information to any Person, except to
Purchaser’s Representatives who need to know the Confidential Information to
assist Purchaser, or act on its behalf, to exercise its rights or perform its
obligations under this Agreement.

Purchaser shall be responsible for any breach of this Section 12 by any of its
representatives.

13.Medical Device Reporting Requirements.  Purchaser shall provide such
assistance and information as Seller and/or its Suppliers reasonably request to
comply with the Medical Device Reporting requirements set forth in 21 C.F.R.
Part 803, as may be amended from time to time (the “MDR”), for the
Products.  Without limiting the generality of the foregoing, Purchaser
shall:  (1) immediately transmit to Seller all oral or written complaints
regarding the Products that are received by Purchaser; (2) keep and maintain a
record of all complaints received by Purchaser relating to the Products that are
required to be maintained by Purchaser pursuant to 21 C.F.R. § 803.18; (3)
notify Seller upon receipt of any information that indicates material safety
concern with respect to the Products; and (4) otherwise cooperatively undertake
investigations, provide information and analysis, and conduct such follow-up
activities as reasonably requested by Seller and its Suppliers.  It is the sole
responsibility of Seller and/or its Suppliers to file Medical Device Reports,
Vigilance Reports and other similar reports to any legal authority with respect
to the Products in order to comply with the applicable laws and
regulations.  Notwithstanding the foregoing, in the event that Purchaser is
required by any applicable law or regulation to report medical device incidents,
nothing in this Agreement shall prevent Purchaser from doing so; provided,
however, that Purchaser shall immediately provide Seller with prior notice of
such reporting (to the extent legally permissible) and provide Seller with
copies of any such filings or reports (to the extent legally permissible).

14.Compliance with U.S. Food and Drug Administration Recall Policy.  If recall
or modification of any of the Products listed on Schedule 1 is required by the
FDA or voluntarily recommended or required by the Seller, Seller shall, at its
sole cost and expense, immediately notify Purchaser in writing of such recall or
modification; and at no additional charge to Purchaser replace such Product with
Product which have been evaluated and accepted by Purchaser as clinically
comparable. In order to assure compliance with FDA Recall policies, the
Purchaser will provide Seller with a record of each surgery in which Seller’s
Suppliers’ respective Products sold to Purchaser have been implanted.  Seller
and Purchaser will fully comply with all requirements of HIPAA including
safeguarding the names and medical records of patients.  The information
required to be reported to Seller by Purchaser will be the Hospital Proof of
Delivery form or a Charge Sheet from the Purchaser which must include the date
of surgery, the name of the hospital

- 5 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

in which the surgery was performed, the name of the surgeon performing the
surgery and a list of products implanted by unit catalog number, lot number and
sterility expiration date.  The first name and first initial of the patient’s
last name will also be included, but the full name of the patient will be
retained by Purchaser and immediately reported to Seller in the event of an
actual recall of the implanted products.  Failure of the Purchaser to  provide
this information may cause Seller to delay shipment of replacement / restock
products to Purchaser until such information has been provided.  In the event of
any recall notice issued by Seller or the FDA, Seller shall send such notice to
the Seller contact info specified in the Notice section of this Agreement.

15.NO LIABILITY FOR CONSEQUENTIAL OR INDIRECT DAMAGES. EXCEPT FOR A PARTY’S
LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT SHALL EITHER PARTY OR ITS
REPRESENTATIVES BE LIABLE FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE, OR ENHANCED DAMAGES, LOST PROFITS OR REVENUES OR DIMINUTION
IN VALUE, ARISING OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS
OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B) WHETHER OR NOT IT WAS ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY
(CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE) UPON WHICH THE CLAIM IS
BASED, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS
ESSENTIAL PURPOSE.

16.MAXIMUM LIABILITY FOR DIRECT DAMAGES. EXCEPT FOR OBLIGATIONS TO MAKE PAYMENT
UNDER THIS AGREEMENT, OR LIABILITY FOR BREACH OF CONFIDENTIALITY, IN NO EVENT
SHALL EITHER PARTY’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, EXCEED THE AGGREGATE AMOUNT PAID TO SELLER
PURSUANT TO THIS AGREEMENT DURING THE TWELVE MONTH PERIOD PRIOR TO THE DATE THE
CAUSE OF ACTION AROSE, REGARDLESS OF WHETHER SELLER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

17.Entire Agreement. This Agreement, including and together with all orders,
exhibits, schedules, attachments and appendices, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

18.Survival. Where the Parties’ rights and obligations under this Agreement by
their terms or by their nature extend or are contemplated to extend beyond the
end of the Term, they will be deemed to survive any termination or expiration of
this Agreement for as long as necessary to give full force and effect to such
rights and obligations of the Parties.

- 6 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

19.Notices. Each Party shall deliver all notices, requests, consents, claims,
demands, waivers and other communications under this Agreement in writing and
addressed to the other Party at its address set forth below (or to such other
address that the receiving Party may designate from time to time in accordance
with this section). Each Party shall deliver all notices by personal delivery,
nationally recognized overnight courier, or certified or registered mail (in
each case, return receipt requested, postage prepaid). Except as otherwise
provided in this Agreement, a notice is effective only upon on receipt or
refusal.

If to Purchaser:If to Seller:

CPM Medical Consultants, LLCTexas Overlord, LLC
1565 N. Central Expressway, Suite 220 1565 N. Central Expressway, Suite 200
Richardson, TX 75080Richardson, TX 75080

Attn: Chris C. Reeg, CEOAttn: Mark Brooks
E-mail: chrisreeg@fusemedical.comE-mail: incaremed@aol.com


20.Headings. The headings in this Agreement are for reference only and do not
affect the interpretation of this Agreement.

21.Severability. If any term or provision of this Agreement is invalid, illegal,
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability does not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal, or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

22.Amendment; Modification; Waiver. No amendment to this Agreement is effective
unless it is in writing and signed by an authorized Representative of each
Party. No waiver by either Party shall be effective against such Party unless
expressed in writing and signed by that Party. No failure or delay by any party
hereto in exercising any right, power or privilege hereunder (and no course of
dealing between or among any of the parties) shall operate as a waiver of any
such right, power or privilege. No waiver of any default on any one occasion
shall constitute a waiver of any subsequent or other default.

23.Access to Books and Records.  If the value or cost of services, goods or
products rendered to Purchaser by Seller or by an organization related to the
Seller is Ten Thousand Dollars ($10,000) or more over any twelve (12) month
period during the term of this Agreement, Seller and Purchaser agree that until
the expiration of four (4) years after the furnishing of such services, goods or
products, Seller and Purchaser shall, upon written request, make available to
the Secretary of the Department of Health and Human Services of the United
States (the "Secretary"), the Secretary's duly authorized representative, the
Comptroller General, or the Comptroller General's duly authorized
representative, such books, documents and records as may be necessary to certify
the nature and extent of the costs of such services, goods or products.

- 7 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

24.Assignment and Subcontracting. Purchaser may not assign or otherwise
subcontract any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of Seller. Any purported assignment
or delegation in violation of this Section is null and void. The foregoing
notwithstanding, Seller may assign any of its rights or delegate any of its
obligations to any affiliate or subsidiary or acquirer of all or substantially
all of Seller’s assets.

25.Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties and their respective permitted successors and permitted
assigns.

26.No Third Party Beneficiaries. No third party shall be considered a
third-party beneficiary under this Agreement, nor shall any third party have any
rights as a result of this Agreement.

27.Choice of Law. This Agreement, including all orders, exhibits, schedules,
attachments, and appendices attached hereto and thereto, and all matters arising
out of or relating to this Agreement, are governed by, and construed in
accordance with, the Laws of the State of Texas, without regard to the conflict
of law provisions thereof to the extent such principles or rules would require
or permit the application of the Laws of any jurisdiction other than those of
the State of Texas.

28.Choice of Forum. Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the courts of the State of Texas and agrees to bring
any such action, litigation, or proceeding only in the courts of the State of
Texas.

29.Waiver of Jury Trial. Each Party agrees that any controversy that may arise
under this Agreement, including any orders, exhibits, schedules, and attachments
to this Agreement, is likely to involve complicated and difficult issues and,
therefore, each such Party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this Agreement, including any orders, exhibits, schedules, and
attachments to this Agreement, or the transactions contemplated hereby. Each
Party certifies and acknowledges that (a) no representative of the other Party
has represented, expressly or otherwise, that such other Party would not seek to
enforce the foregoing waiver in the event of a legal action, (b) such Party has
considered the implications of this waiver, (c) such Party makes this waiver
voluntarily, and (d) such Party has been induced to enter into this Agreement
by, among other things, the mutual waivers and certifications in this Section.

30.Force Majeure. No Party shall be liable or responsible to the other Party,
nor be deemed to have defaulted under or breached this Agreement, for any
failure or delay in fulfilling or performing any term of this Agreement, when
and to the extent such failure or delay is caused by or results from acts beyond
the affected Party’s reasonable control, including, without limitation: (a) acts
of God; (b) flood, fire, earthquake, or explosion; (c) war, invasion,
hostilities (whether war is declared or not), terrorist threats or acts, riot,
or other civil unrest; (d) Law; (e) actions, embargoes, or blockades in effect
on or after the date of this Agreement; (f) action by any Governmental
Authority; (g) national or regional emergency; (h) strikes, labor stoppages or
slowdowns, or other industrial disturbances; and (i) shortage of adequate power
or transportation facilities.

- 8 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

31.Independent Parties. Nothing in this Agreement creates any agency, joint
venture, partnership, or other form of joint enterprise, employment, or
fiduciary relationship between the Parties or an employee/employer relationship.
Neither Party has any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement, or undertaking with any third party.

 

[Signatures Next Page.]




- 9 -

 

 

--------------------------------------------------------------------------------

[gffvvbsnn2ru000001.jpg]

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

PURCHASER:

CPM MEDICAL CONSULTANTS, LLC

By:
Name:
Title:

 

SELLER:

TEXAS OVERLORD, LLC

By:
Name:
Title:

 

- 10 -

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.49

[gffvvbsnn2ru000001.jpg]

Schedule 1

PRODUCTS AND PRICING

 

[TO BE COMPLETED]

- 11 -

 